 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    FLOYD SEALY,                                      Case No.: 1:18-cv-01000 JLT (PC)

12                       Plaintiff,                     ORDER TO SUBMIT APPLICATION
                                                        TO PROCEED IN FORMA PAUPERIS
13          v.                                          OR PAY FILING FEE WITHIN 45 DAYS

14    WARDEN M. SEXTON, et al.,
15                       Defendant(s).
16

17         Plaintiff has not paid the $400.00 filing fee or filed an application to proceed in forma

18   pauperis pursuant to 28 U.S.C. ' 1915. Accordingly, the Court ORDERS:

19         1. Within 45 days of the date of service of this order, plaintiff shall file an application to

20               proceed in forma pauperis, completed and signed, or to pay the $400.00 filing.

21         2. The Clerk of Court is DIRECTED to mail the plaintiff an application to proceed in

22               foma pauperis by a prisoner.

23
     IT IS SO ORDERED.
24
        Dated:     February 7, 2019                            /s/ Jennifer L. Thurston
25
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
